El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Hercilio Rodríguez fue acusado como autor de un delito contra el erario público y declarado culpable se le condenó a sufrir la pena de un año de presidio.
El acusado apeló de la sentencia y en su alegato si bien señala la comisión de varios errores, solamente será necesa-rio considerar por el resultado a que liemos llegado, el sép-timo error que se refiere a la admisión por la corte inferior de una certificación expedida por el Secretario del Municipio de Yauco conteniendo un acuerdo del consejo de administra-ción suspendiendo al acusado de su puesto de comisionado de hacienda por irregularidades encontradas en la contabili-dad del Municipio.
El fiscal de esta corte al examinar este error admite que realmente se lia cometido, pero añade que se trata más bien de un error técnico que no perjudica los derechos sustancia-les del acusado. Esta es sin embargo una conclusión del fiscal sin más argumentación ni apoyarla con citas de autori-dades o jurisprudencia aplicable.
El acusado había tomado excepción a la resolución de la corte inferior admitiendo dicho documento y además funda-mentó su objeción. El fiscal de distrito no explicó en cambio *479el objeto o propósito de ofrecer en evidencia tal documento. Pero nó teniendo esta prueba el más ligero peso sobre los hechos delictivos que constituyen el objeto dé la acusación, hay que presumir que el propósito del fiscal era levantar una inferencia o presunción de que el acusado cometió el delito comprendido en la acusación. En este sentido la prueba a todas luces era impertinente y perjudicial a los derechos sust taneiales del acusado. Ella podía levantar por sí misma com independencia del resto de la evidencia un prejuicio o probabilidad de culpabilidad en la mente del jurado en contra del acusado, y por esto y por ser enteramente innecesa-ria dicha prueba no se debió ofrecer por el fiscal ni menos haberse admitido por la corte inferior. Con ello solamente se consiguió entorpecer la buena marcha del procedimiento y siempre es de lamentar que el curso de un proceso se de-tenga y que haya que comenzar de nuevo cuando sin una actuación tan inútil tal vez hubieran quedado cumplidos, en este caso los fines de la justicia.
Por virtud de lo expuesto, se revoca la sentencia y se de-vuelve el caso para la celebración de un nuevo juicio.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.